Motion Denied and Abatement Order filed October 13, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-01016-CV
                                   ____________

        IN THE MATTER OF THE MARRIAGE OF LARA MARIE
           CHARPENTIER AND JASON WALTER CHARPENTIER


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-FD-3409

                            ABATEMENT ORDER

      The parties have filed a joint motion indicating they entered into a settlement
agreement. They ask us to affirm the judgment in part and vacate it in part in
accordance with their agreement. Texas Rule of Appellate Procedure 42.1(a) does
not permit us to grant the relief the parties are requesting. The rule, however,
allows this court to abate the appeal and permit the trial court to conduct further
proceedings to effectuate the parties’ agreement. Tex. R. App. P. 42.1(a)(2)(C).
Accordingly, we issue the following order:

      The parties’ joint motion is DENIED. In accordance with Texas Rule of
Appellate Procedure 42.1(a)(2)(C), the appeal is ABATED to permit the trial court
to conduct further proceedings to effectuate the parties’ agreement. The appeal is
treated as a closed case, and removed from this court’s active docket until
December 14, 2015. The parties are advised that appellant must file a motion to
reinstate and dismiss this appeal no later than December 14, 2015 or, if the
agreement has not been effectuated by that date, appellant is required file a report
with this court giving the status of the proceedings in the trial court and requesting
an extension of the abatement. The failure to file a motion to reinstate and dismiss
the appeal or a status report by December 14, 2015 will result in the dismissal of
this appeal without further notice.



                                      PER CURIAM




                                          2